CONFESSION OF ERROR

PER CURIAM.
The defendant, Gerald Dillard, appeals from an order revoking his probation. We affirm the order revoking his probation but remand for correction of the written order.
As the State properly concedes, the written order revoking probation must conform to the trial court’s oral pronouncements. See Leiva v. State, 814 So.2d 539 (Fla. 3d DCA 2002); Sellers v. State, 793 So.2d 1148 (Fla. 3d DCA 2001). Therefore, this cause is remanded for entry of a corrected order striking the trial court’s finding that the defendant violated his probation by failing four drug tests.
Affirmed as corrected.